DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
 
Response to Arguments
Applicant's arguments regarding the 35 USC 103 rejections with respect to amended limitations of claims 1-10 have been considered but are moot in view of the new ground(s) of rejection to teach the amended limitations necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20060044307 A1), in view of Chang (US 20060020425 A1), and further in view of Lynam (US 20100128040 A1).
RE claim 1, Song teaches A process management apparatus  (abstract, [0838]) comprising: 
a memory configured to store instructions; 
a processor configured to execute the instructions to:
acquire information indicating a time period in which a process handling is performed as an achievement and a value as an achievement in the process (Figs 19, 22 (reproduced below), [0021] “A computer is usually used to manipulate data collected during the monitoring phase of a project. The data is set up so that it can be compared to original plans.”, [0413] “The quantitative bar explicitly presents resources, together with time durations, as part of the representation of each task. … the area of the bars 

    PNG
    media_image1.png
    224
    494
    media_image1.png
    Greyscale

generate display information used for displaying a first bar, which has a thickness corresponding to the value as a plan in the process and a height corresponding to a time period in which the process is performed as a plan, and a second bar, which has a thickness corresponding to the value as the achievement and a height corresponding to a time period in which the process is performed as the achievement (Fig  22, [0413]-[0414], [0426], [0706] “superimposition of the quantified bars representing the estimated quantities during the initial planning with the mate quantified bars representing the actual quantities offers a visual comparison of the two”, [0177]-[0181]); and 
perform control to display the first bar and the second bar based on the display information (Fig 22, [0426], [0706] “superimposition of the quantified bars representing the estimated quantities during the initial planning with the mate quantified bars representing the actual quantities offers a visual comparison of the two”). 
Song is silent RE: handling articles and the time period and the value correspond to the articles handled. However Chang teaches acquiring and displaying selected/desired data in form of bar/pie chart illustrating quantity eg., output quantity, total quantity, target and time period eg., number of days quantity per hour,  quantity of 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the superimposed bar chart of Song Fig 22, [0426], [0706] etc, in an article handle/production line control system handling articles/production items  as suggested by Chang, to display the time period and the value correspond to the articles handled wherein to monitor progress comparing actual value-time against the planned value-time of the production process using, without changing the overall functionality of the system and thereby extend the system to an item handing system in typical industry production line (Chang [0002], [0005]) increasing user experience. 
Song as modified by Chang is silent RE wherein at least one of the first bar and the second bar is displayed so that the thickness changes at a position corresponding to a predetermined timing of the process. However Lynam teaches in Fig 

    PNG
    media_image2.png
    767
    654
    media_image2.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Song as modified by Chang a system and method wherein at least one of the first bar and the second bar is displayed so that the thickness changes at a position corresponding to a predetermined timing of the process, as suggested by Lynam, as this doesn’t change the overall operation of the system, and it could be used for allowing visualization of individual the performance against the overall targets plan and thereby increasing system effectiveness and user experience.

RE claim 2, Song as modified by Chang and Lynam teaches wherein the processor performs the control so as to display the first bar and the second bar to overlap each other based on the display information (Song Fig 22, [0426], [0706]). 

RE claim 3, Song as modified by Chang and Lynam teaches wherein the processor generates the first bar and the second bar for the process and generates the first bar and the second bar for a process preceding to the process and/or the first bar and the second bar for a process subsequent to the process, and wherein the display control unit performs the control so that the first bar and the second bar for the process preceding to the process and/or the first bar and the second bar for the process subsequent to the process are arranged to the first bar and the second bar for the process and displayed (Song Figs 22-23, 33, [0426], [0429]-[0432], [0473], [0706] ,  [0295] “an image formation unit for determining colors and color tones of the objects according to the project course based on the output conditions input by the user, forming and outputting 3-dimensional images of the objects by the determined colors and color tones.”,). 

RE claim 4, Song as modified by Chang and Lynam teaches wherein the processor performs the control so as to change a display form of at least one of the first bar and the second bar based on a difference in size between the first bar and the second bar (Song [0204] Table 7 indicating different color for different earned value%, furthermore [0426] and [0706]). 

RE claim 7, Song as modified by Chang and Lynam teaches wherein the value is calculated based on at least one of a quantity of the articles and a price of the articles (Song [0182]-[0185], [0426]). 
RE claim 8, Song as modified by Chang and Lynam teaches wherein each of the first bar and the second bar has a column-like shape, and wherein the display control unit performs the control so that the first bar and the second bar are displayed as viewed from an oblique direction relative to a height direction of the first bar and the second bar (Song Fig 33, [0473] wherein the bars are presented as 3D object from an oblique view). 
Claim 9 recites limitations similar in scope with limitations of claim 1 as method and therefore rejected under the same rationale.
Claim 10 recites limitations similar in scope with limitations of claim 1 and therefore rejected under the same rationale. In addition Song as modified by Chang and Lynam teaches  A non-transitory storage medium in which a program is stored, the program causing a computer to execute the corresponding method steps ([0838]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Song as modified by Chang and Lynam, and further in view of Muraoka (US 6317725 B1).

 RE claim 5, Song as modified by Chang and Lynam is silent RE wherein the processor further generates display information used for displaying multiple pairs of third bars and fourth bars, each of the third bars has a thickness corresponding to a rd and 4th bars in Fig 15, col 7 lines 31-43 and col 14 lines 23-29. This can be equally applied in  Song as modified by Chang to generate multiple pairs of third bars and fourth bars presenting the individual achieved and planned value with time with the quantity-time bars of Song in Figs 19-21 to represent Resources used or required as the cost of each resource; or the total cost of the task. ([0416]-[0420]) and presenting the multiple quantified bars in superimposed manner with Fig 22, [0426]-[0427] displaying the individual comparison for each stage with the alternative multiple bars, as readily recognized by one of ordinary skill in the art to allow the user visualize the comparison for each task/load.  In addition Song presenting divided task bars into an overall cylinder shape in Fig 33 and [0473]. He also teaches presenting individual Height/area within an overall area/size also known in prior art as tree maps in Figs 31-32 present multiple hierarchical items in compact manner [0464], 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Song as modified by Chang and Lynam a system and method wherein the generation unit further generates display information used for displaying multiple pairs of third bars and fourth bars, each of the third bars has a thickness corresponding to a value of the articles handled as the plan and a height corresponding to a time period scheduled as the plan, and each of the fourth bars has a thickness corresponding to a value of the article handled as the achievement and a height corresponding to a time period achieved as the achievement, and wherein the display control unit performs the control so as to display the multiple pairs of the third bars and the fourth bars to overlap the single first bar, as set forth above combining  Muraoka and Song, as this doesn’t change the overall operation of the system, and it could be used for allowing visualization of individual the performance against the overall targets plan and thereby increasing system effectiveness and user experience.

RE claim 6, Song as modified by Chang, Lynam and Muraoka teaches wherein, in the multiple pairs, time periods scheduled as the plan represented by the plurality of third bars are the same as each other, and values of the articles handled as the plan represented by the plurality of third bars are the same as each other or different from each other, and wherein, in the multiple pairs, time periods achieved as the achievement represented by the plurality of fourth bars are the same as each other, and . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6947905 B1	System and method for displaying planning information associated with a supply chain
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411.  The examiner can normally be reached on Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark K ZIMMERMAN can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Sultana M Zalalee/           Primary Examiner, Art Unit 2619